Title: [Orders Drawn on Messrs. Van Den Yver for Personal and Family Expenses, September 1784–May 1785.]
From: Adams, John
To: 


       
     
      
      £
      s
      d
     
     
      Auteuil Sept. 10. 1784. Drew an order on M.M. Van den Yvers in favour of my son J.Q.A. for two hundred Louis D’ors or 4800 Livres
      4800:
      0:
      0
     
     
     
      Oct. 11. drew an Order on M. Van den Yver in favour of my son J.Q.A. for 4800 Livres
      4800:
      0:
      0
     
     
      Nov: 15. drew an order on Mr. Van den Yver in favour of my son J.Q.A. for 4800 Livres
      4800:
      0:
      0
     
     
      Decr. 23. drew an order on Messrs. Van den Yver in favour of my son J. Q. Adams for 4800 Livres
      4800:
      0:
      0
     
     
      1785. Feb. 11. drew an order on Messrs. Van den Yver in favour of My son J.Q.A. for 4800 Liv.
      4800:
      0:
      0
     
     
      March 5. Accepted a Bill of Dr. Tufts for £50, payable at the House of Messrs. Richard and Charles Puller No. 10 Broadstreet Buildings London, to be paid at Sight
      1200:
      0:
      0
     
     
      March 26 drew an order on Messrs. Van den Yver in favour of my son J.Q.A. for 4800 Liv.
      4800:
      0:
      0
     
     
      May 4. drew an Order on Messrs. Van den Yver in favour of my son J.Q.A. for 4800£.
      4800:
      0:
      0
     
     
      May 18 drew an Order on Messrs. Van den Yver in favour of the Bearer Mrs. Adams for
      4800:
      0:
      0
     
    
   